Citation Nr: 9921526	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-39 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to April 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating determination of the New 
Orleans Department of Veterans Affairs (VA) Regional Office (RO), 
which found that new and material evidence had not been submitted 
to reopen the claim of service connection for heart disease.  

In May 1997, the Board found that new and material evidence had 
been submitted to reopen the claim of entitlement to service 
connection for heart disease.  As such, this matter will be 
reviewed on a de novo basis.  


FINDING OF FACT

The veteran does not currently have a heart or cardiovascular 
disorder, including hypertension or a myocardial infarction, 
which had its origin in service. 


CONCLUSION OF LAW

Arteriosclerotic heart disease, hypertension, and a myocardial 
infarction were not incurred in or aggravated by active service, 
nor may arteriosclerotic heart disease or hypertension be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appellant's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, we find that 
he has presented a claim which is plausible.  We are also 
satisfied that all relevant facts have been properly developed.  
In this regard, the Board notes that numerous steps have been 
taken, as discussed below, to develop the record, including 
previously remanding this matter for additional development in 
May 1997.  

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (1998).  Regulations also provide 
that service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

If the disorder is cardiovascular disease, to include 
hypertension, service connection may be granted if manifested to 
a compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).

A review of the veteran's service medical records demonstrates 
that there were no complaints or findings of hypertension or 
heart disease inservice.  On the veteran's March 1972 service 
separation examination, normal findings were reported for the 
heart and vascular systems.  The veteran's blood pressure was 
found to be 118/80.  

In April 1973, the veteran requested service connection for a 
heart condition.  

On June 5, 1973, the veteran was afforded a VA cardiovascular 
examination.  At the time of the examination, the veteran 
reported having had exertional dyspnea since 1966, but noted that 
it had become much worse in the past eight months.  He  indicated 
that he had been sleeping on two pillows for the past five 
months.  The veteran noted that he did this because he would 
become dyspneic and have chest pains.  He reported having 
episodes of palpitations lasting two minutes when in hot weather.  
He indicated that it felt like his heart would explode when these 
occurred.  

Physical examination revealed blood pressure readings of 150/108, 
148/106, and 146/98 in the right arm.  Heart examination revealed 
that A2 equaled P2 and that M1 was equal to M2.  The heart sounds 
were somewhat distant and of poor quality.  There was a Grade 2, 
harsh, apical, systolic murmur, weakly transmitted to the left 
sternal border.  Diagnoses of arteriosclerotic heart disease and 
hypertensive cardiovascular disease were rendered.  The examiner 
also indicated that the veteran had severe anginal syndrome and 
episodes of palpitation which suggested tachycardia.  The 
examiner felt that these conditions had rapidly progressed over 
the past year and that the symptoms seemed to have begun 
inservice.  He indicated that the C-file was not available for 
his review.  

At the time of a June 21, 1973, followup examination, the 
veteran's blood pressure was found to be 108/72.  An 
echocardiogram performed at that time was reported as not normal.  
The examiner indicated that this case was puzzling to him in many 
ways.  He noted that the veteran should be hospitalized for a 
period of time for observation and evaluation.

In September 1973, the veteran was hospitalized for two weeks for 
observation and evaluation.  In the discharge summary report, it 
was noted that the veteran had been presented to the Chief of 
Cardiology and other VA physicians who concurred that the 
veteran's stress ECG was negative with nonspecific changes and 
that it was compatible with hyperventilation syndrome, especially 
in light of the veteran's emotional status.  

In April 1974, the veteran was hospitalized for psychiatric 
problems.  In the history portion of the hospital summary report, 
it was noted that the veteran had been hospitalized for 
investigation of his cardiology status and that the cardiologist 
had found that the veteran did not have cardiovascular disease 
and that his symptoms of chest pain were psychosomatic in origin.  

In a September 1977 psychiatric outpatient treatment record, the 
veteran was noted to have been referred to the hypertension 
clinic.  At the time of an April 1983 VA pulmonary examination, 
the veteran's blood pressure was reported as 150/100.  Heart 
examination revealed A and P distant tones with a regular rhythm.  
There was no evidence of cardiomegaly and no murmurs.  

In December 1992, the veteran was hospitalized following a septal 
myocardial infarction and an angioplasty was performed.  In 
January 1996, an echocardiogram performed on the veteran revealed 
an enlarged left atrium and evidence of an old anterior 
myocardial infarction with subendocardial ischemia.  

In response to the veteran's reporting that he had been 
hospitalized for a heart attack at the VA hospital in New Orleans 
in 1970 or 1971, the RO requested that all medical records 
relating to the veteran from 1970 to the present time be 
forwarded.  In response to the RO's request, the Hospital, in 
September 1996, indicated that it had no records earlier than 
1977.  

In May 1997, the Board remanded this matter for additional 
development to include obtaining treatment records from various 
physicians and performing a VA cardiology examination to 
determine the onset of the date of any currently demonstrated 
heart disease.  

In June 1997, the veteran was afforded a VA cardiology 
examination.  At the time of the examination, the veteran 
reported that he had had a history of myocardial infarction in 
1970, 1971, and 1990.  He indicated that although he had had a 
history of chest pain in the past, he had had no chest pains for 
the last nine months.  Physical examination revealed the veteran 
to have a blood pressure reading of 130/80 on the right arm and 
135/80 on the left arm.  Heart sounds were normal.  S4 was 
present but there was no S3 and no murmurs.  Electrocardiogram 
showed normal sinus rhythm and old anteroseptal wall infarctions.  
Chest x-rays showed a normal heart size.  Thallium exercise test 
was terminated because of shortness of breath and fatigue after 6 
minutes on Bruce protocol.  Maximum heart rate reached 140 beats.  
There were no EKG changes and no arrhythmia.  Blood pressure 
response was normal.  The thallium part showed a fixed defect in 
the anteroseptal and apical areas.  There was no reversible 
ischemia present.  A diagnosis of arteriosclerotic heart disease, 
anteroseptal wall myocardial infarction, was rendered.  

The examiner indicated that he had reviewed the records from 1971 
to the present and noted that according to the records there was 
no indication that the veteran's present cardiovascular disease 
was related to findings while inservice or in the initial post 
year service.  

In June 1997, the National Personnel Records Center indicated 
that all medical records relating to the veteran had been 
forwarded to the RO in May 1973.  Later that month, the veteran 
indicated that that he had been treated at Opelousas Hospital for 
a heart attack in 1970 and that the ambulance that drove him to 
the hospital was owned by Acadian Ambulance Service.  Along with 
his letter, the veteran sent three authorizations for release of 
records from Acadian Ambulance, Opelousas General Hospital, Dr. 
A. T., and Dr. N. F.  

In a September 17, 1997, letter, the RO indicated that it had 
requested records from Opelousas Hospital but that it was unable 
to request the records from either Acadian Ambulance Service or 
Dr. T. because the veteran had not provided them with a complete 
address.  In response to the RO's letter, the veteran forwarded a 
release form for Acadian Ambulance Service.  He also indicated 
that Dr. T. had died and that he was not able to get his records.  

In September 1997, outpatient treatment records were received 
from Opelousas General Hospital.  The treatment records reveal 
that the veteran was hospitalized in December 1992 for a 
myocardial infarction.  There were no records forwarded relating 
to any 1970 hospitalization.  

In January 1998, the veteran forwarded a letter indicating that 
he had checked with Acadian Ambulance Service and had been 
informed that they were not in business in 1970.  The veteran 
noted that he had no records relating to how he was transported 
to the hospital at that time.  

In May 1998, the RO requested records from Dr. T.  There has been 
no response to this request.  In response to a request for 
additional service medical records, the U.S. Army Medical 
Department Activity Service responded that a thorough search of 
the files had failed to reveal any record of treatment.  

In June 1998, the veteran was afforded an additional VA 
examination.  The examiner noted that a review of the medical 
records had been accomplished and that the veteran had no history 
of hypertension or any heart disease documented prior to his 
separation from service.  The examiner indicated that the veteran 
reported developing hypertension at the age of 21 but noted that 
he could not state what treatment he had been given or whether or 
not he had been continued on it.  The veteran reported that he 
occasionally got exertional dyspnea upon going up one flight of 
stairs.  He did not have exertional angina.  

Physical examination revealed a pulse of 60 beats per minute that 
was regular.  Heart sounds S1 and S2 were normal.  There was no 
cardiac enlargement and no enlargement on clinical examination.  
S3 and S4 were also not heard.  Blood pressure readings were 
122/68 lying, 132/80 sitting, and 116/74 standing.  There were no 
murmurs or thrills.  There was also no evidence of congestive 
heart failure.  Diagnoses of a history of hypertension and old 
septal myocardial infarction were rendered.  

The examiner noted that upon review of the medical records, he 
was of the opinion that the veteran's hypertension and ischemic 
heart disease were not present while he was in the service.  The 
veteran had no significant hypertension or manifestation of 
ischemic heart disease for several years following his military 
service.  

The Board is of the opinion that service connection is not 
warranted for heart disease.  The veteran's service medical 
records are void of any complaints or findings of heart disease, 
including myocardial infarction and hypertension.  On the 
veteran's March 1972 service separation examination, normal 
findings were reported for the heart.  The veteran's blood 
pressure was found to be 118/80.  

The Board notes that the veteran was diagnosed as having 
arteriosclerotic heart disease and hypertensive cardiovascular 
disease at the time of a June 5, 1973, examination. The examiner 
indicated that these had progressed rapidly over the past year 
and that the veteran probably had symptoms while inservice.  
However, at the time of a June 21, 1973 follow-up examination, 
the veteran's blood pressure was found to be 108/72.  The 
examiner noted that the veteran's case was puzzling in many ways 
and requested that the veteran be hospitalized for observation 
and evaluation.  Thereafter, the veteran was hospitalized in 
September 1973 and given a battery of tests, with the Chief of 
Cardiology indicating that the veteran had no detectable cardiac 
abnormalities and that his symptoms were compatible with 
hyperventilation syndrome.  

Although the veteran was diagnosed as having numerous cardiac 
problems subsequent to this time including myocardial 
infarctions, arteriosclerotic heart disease, and hypertension, 
these diagnoses occurred more than several years after service.  
Moreover, the June 1997 examiner indicated that following a 
review of the record, there was no indication that the veteran's 
present cardiovascular disease was related to findings while in 
the service or in the initial year following service.  
Furthermore, the May 1998 VA examiner also indicated that 
following a review of the medical records, it was his opinion 
that the veteran's hypertension and ischemic heart disease were 
not present while in the service and that the veteran had no 
significant hypertension or manifestation of ischemic heart 
disease for several years following his military service. These 
opinions are of high probative value since they were on based 
comprehensive data. See Owens v. Brown, 7 Vet.App. 429 (1995).

As there were no findings of heart disease or hypertension 
inservice, as the veteran was not found to have any cardiac 
abnormality after extensive hospitalization testing in September 
1973, and as two VA physicians, following a complete review of 
the claims folder expressed opinions indicating that the 
veteran's current heart disease did not start inservice or within 
the one year period following service, the preponderance of the 
evidence is against the claim of service connection for heart 
disease. 


ORDER

Service connection for heart disease is denied.  




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

